Title: From George Washington to Richard Varick, 31 December 1781
From: Washington, George
To: Varick, Richard


                        
                            Dear Sir
                            Philada 31st Decemr 1781.
                        
                        I have recd your favor of the 18th—I have no objection to your taking either Mr Fonda or Mr Ray into employ,
                            whichever you may think most proper for the business—provided the former is not in the Continental service, for I would
                            not take an officer from the line of his duty.
                        The Books shall be put in hand and forwarded to you as they are finished.
                        If the Writers work eight Hours pday agreeable to stipulation and make up for any lost time, it will, I
                            think, be better than making a pecuniary allowance for extra service. It may happen that very material business, or
                            necessary relaxation may now and then require a day—I would not in such case exact a return—You will be a judge how far to
                            extend such indulgence.
                        I would prefer the Index No. 2 because it will bring the Contents more into general View than No. 1—The Books
                            must be fully written before you can begin to Index them, and it will only occasion the trouble of counting how many
                            letters there are in the Volume to the same person and leaving space accordingly.
                        I shall attend to the Contents of your letter to Colo. Trumbull, who is at present in Connecticut, and
                            endeavour to obtain some assistance for you in the way of Money, from the Financier. I am with great Regard Dear Sir Yr
                            most obt Servt
                        
                            P.S. I have since writing the above spoken to Mr Morris—If you will make out an Acct of the sums now
                                due—I will obtain a payment in part.
                        

                    